Appeal dismissed, without costs. Memorandum: The order appealed from, dated April 13, 1955, modified a judgment of separation by reducing the payments for the support and maintenance of the plaintiff and the two minor children from $125 per week to $100 per week. The application for the modification was made by the appellant and the order made on his motion. Thereafter and on April 26, 1956, the appellant moved to modify the April 13, 1965 order from which he had appealed. By so doing, the appellant abandoned his appeal from the order and waived his right to appeal. By moving to modify the 1955 order on the ground that there had been a change of circumstances since that time, he necessarily conceded the correctness of that order. All concur. (Appeal by defendant from an order of Brie Equity Term modifying a final judgment of separation in favor of plaintiff by reducing the payments of alimony from $125 to $100 per week.) Present — Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.